internal_revenue_service department of the treasury u i l no washington dc contact person telephone number rg j a l vv q in reference to cc dom p si plr-118228-98 date january legend company subsidiary state shareholders a b dear this letter responds to a letter dated september requesting rulings relating to company's elections under sec_1362 and b b of the internal_revenue_code the information submitted discloses that company was facts incorporated on a under the laws of state shareholders including shareholders has intended to be an sdollar_figure corporation since its incorporation company has several company represents that it company also has a wholly owned subsidiary subsidiary company also represents that it has which it acquired on b intended subsidiary to be treated as subsidiary since b a qualified subchapter_s company requests a ruling that its sec_1362 election will issue 24g plr sec_1362 provides that a small_business_corporation may elect to be an sdollar_figure corporation sec_1362 explains when an s election will be generally if an s election is made within the first effective two and one half months of that corporation will be treated as an s_corporation for the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year following the year in which the s election is made a corporation's taxable_year then sec_1362 provides that if no sec_1362 election is made for any taxable_year there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 and the secretary determines that shall not apply applying the relevant law to the facts submitted and however this ruling is contingent on company filing form representations made we rule that company's sec_1362 election will be treated as timely made for its taxable_year that begins on a election by a small_business_corporation with an effective date of a with the appropriate service_center within days from the date of this ruling attached to the form_2553 a copy of this letter should be issue company also requests a ruling that grants an extension of time for making the election under sec_1361 b subsidiary as a qualified_subchapter_s_subsidiary to treat sec_1361 b defines the term qualified subchapter as a domestic_corporation that is not an s subsidiary qsss ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as provision does not however provide guidance on the manner in which the qsss election is made or the effective date of the election the statutory a qsss notice_97_4 1997_2_cb_351 provides a temporary procedure for making a qsss election a qsss election for a subsidiary by filing form_966 with certain modifications with the appropriate service_center the election may be effective up to days prior to the filing of the form provided that date is not before the parent corporation's first taxable_year beginning after december under notice_97_4 a taxpayer makes and that the plr-118228-98 subsidiary otherwise qualifies as for which the retroactive election is a qsss for the entire period to be effective under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of abroad under all subtitles of the code except subtitles e sec_301_9100-1 defines the term regulatory h election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin a taxpayer who is and i g sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied granted an extension of time for making the election to treat subsidiary as a qsss until days following the date of this letter notice_97_4 when making the election should be attached taxpayer should follow the procedures set forth in as a result company is a copy of this letter in summary the late s election will be accepted with an effective date of a and the late qsss election will be accepted with an effective date of b provided that the form_2553 appropriate service_center within days from the date of this letter and a copy of this letter are filed together with the the form except as specifically set forth above we express no opinion concerning the federal tax consequences of the foregoing facts company otherwise qualifies as an s_corporation or subsidiary qualifies as specifically we express no opinion on whether a qsss 199917u6y plr-118228-98 this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely atgned paul p ours kigle paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes dollar_figurey
